                     Case 1:18-cr-00390-PAE Document 526 Filed 01/04/21 Page 1 of 1


                                             RICHARD H. ROSENBERG
                                                      ATTORNEY AT LAW

             217 BROADWAY
                sun-E 707                                                                             TEL: 212-586-3838
       NEW YORK, NEW YORK 10007                                                                       FAX: 212-962-5037
                                                                                                   richrosenberg®msn.com



                                                                          December 31, 2020


           Hon. Paul A. Engelmayer
           United States District Court Judge
           Southern District of New York
           500 Pearl Street
           New York, New York 10007

                                           Re:     United States v. Aaron Carter
                                                        18 CR. 390 (PAE)

            Dear Judge Engelmayer:

                   On November 20,2020 Your Honor directed counsel to submit supplemental papers in
            support of defendant’s pro se application for renewed compassionate release relief following the
            Court’s denial of his original petition for such relief. Your Honor had approved attorney Clara
            Kalhous as associate attorney to assist me on the original application. Ms. Kalhous, who was
            also associate counsel at the trial level of the case up to and including sentencing, again assisted
            me on the supplement to Mr. Carter’s renewed application.

                   In order to properly submit a supplemental e-voucher for the services performed by Ms.
            Kalhous as well as myself the CJA ofﬁce has requested that I obtain an order from the Court
            appointing us both for the November 20, 2020 assignment nunc pro tune to that date.

                   Thank you once again for your consideration and continued courtesies to counsel.



GRANTED. The Clerk of Court is requested to                        Respectfully submitted,
terminate the motion at Dkt. No. 525.
                                   1/4/2021
                                                                     chard H. osenbe g

                  PaJA.�
 SO ORDERED.
                                                                   217 Broadway, Suite 707
            __________________________________                     New York, New York 10007
                  PAUL A. ENGELMAYER                               (917) 576-1446
                  United States District Judge                     richrosenberg@msn.com


            cc.: All parties by ECF
